DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 12/28/2021 (“Dec. Resp.”). In the Dec. Resp., claims 1, 6-17, and 37-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments submitted in the Dec. Resp. Regarding the 35 U.S.C. § 101 claim rejections, the amendments clearly show an integration in a practical application (see Dec. Resp. at 7-8), especially with respect to the allocation of resources, not in a generally sense, but more particularly recited as to the composition of the bandwidth, numbers of resources blocks, relative sizes of resource block groups, and dimensions of the claimed bitmap that satisfies a given rule or equation. All of these aspects work to implement the practical application described in the instant application and cannot be done at this level of detail in the human mind. Thus, the claims are directed to patent eligible subject matter.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Heather Kleinhardt (72,784) on March 2, 2022.

The application has been amended as follows: 
Claim 1, starting with the “wherein” clause at about line 12, should be amended as:
wherein the first resource block group size is twice as large as the second resource block group size, and the first part of bits and the second part of bits of the first bitmap satisfy:
		N=B1xP1+B2xP2, or N=B1xP1+B2xP2-NΔ, and
wherein B1 represents a number of the first part of bits, B2 represents a number of the second part of bits, a sum of B1 and B2 is equal to the first number, P1 represents the first resource block group size, P2 represents the second resource block group size, and NΔ is an integer number less than P2 and larger than zero[[, and]]
.

Claim 8, starting with the “wherein” clause at about line 10, should be amended as:
wherein the first resource block group size is twice as large as the second resource block group size, and the first part of bits and the second part of bits of the first bitmap satisfy:
		N=B1xP1+B2xP2, or N=B1xP1+B2xP2-NΔ, and
wherein B1 represents a number of the first part of bits, B2 represents a number of the second part of bits, a sum of B1 and B2 is equal to the first number, P1 represents the first resource block group size, P2 represents the second resource block group size, and NΔ is an integer number less than P2 and larger than zero[[, and]]
.

Claim 37, starting with the “wherein” clause at about line 13, should be amended as:
wherein the first resource block group size is twice as large as the second resource block group size, and the first part of bits and the second part of bits of the first bitmap satisfy:
		N=B1xP1+B2xP2, or N=B1xP1+B2xP2-NΔ, and
wherein B1 represents a number of the first part of bits, B2 represents a number of the second part of bits, a sum of B1 and B2 is equal to the first number, P1 [[, and]]
.

Claim 38, starting with the “wherein” clause at about line 11, should be amended as:
wherein the first resource block group size is twice as large as the second resource block group size, and the first part of bits and the second part of bits of the first bitmap satisfy:
		N=B1xP1+B2xP2, or N=B1xP1+B2xP2-NΔ, and
wherein B1 represents a number of the first part of bits, B2 represents a number of the second part of bits, a sum of B1 and B2 is equal to the first number, P1 represents the first resource block group size, P2 represents the second resource block group size, and NΔ is an integer number less than P2 and larger than zero[[, and]]
.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 37, a/the “first device is configured to send” data, e.g., a bitmap.
In claim 37, a/the “second device is configured to transmit data or signaling”.

Since the term “device” is a generic placeholder because it only indicates a general structural apparatus, and there is no other limiting structural modifier in the claim for the device (e.g., they are not defined as having a processor, memory, etc.), these limitations invoke section 112(f). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes these claimed “devices” as various forms of computing devices, such as, “a network device” or “terminal device”. Specification, p. 19, ll. 22. Additionally, the devices are more explicitly described as “implemented by one or more Application Specific Integrated Circuits (ASICs), DSPs, Programmable Logic Devices (PLDs), Complex Programmable Logic Devices (CPLDs), FPGAs, general-purpose processors, controllers,20 MCUs, Microprocessors or other electronic components, for executing the aforementioned methods.” Id. at 19:17-21; see also Fig. 10 and the corresponding description starting on page 18, line 4.



Allowable Subject Matter
Claims 1, 6-17, and 37-39 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all the limitations recited in at least independent claims 1, 8, 37, and 38.
Claim 1 is directed to a “method for resource indication” with “sending” and “transmitting” steps. Claim 8 is also directed to a “method for resource indication” but with “receiving” and “transmitting” steps. Claim 37 is directed to a “system comprising: a first device and a second device,” where “the first device is configured to send” and “the second device is configured to transmit”, similar to the steps of claim 8. Claim 38 is directed to a “device, comprising a processor connected with a memory, wherein the processor is configured to” perform functions virtually identical to the steps in the method of claim 1. 
While claims 1, 9, 37, and 38 have slightly different scopes, the reasons for allowance are virtually identical. Thus, taking claim 1, none of the prior art of record teaches or suggests a bitmap “used for indicating frequency domain resources in a bandwidth,” in particular that:
the bandwidth comprises N resource blocks, a dimension of the first bitmap is a first number of bits, a first part of bits in the first number of bits corresponds to a first 
wherein the first resource block group size is twice as large as the second resource block group size, and the first part of bits and the second part of bits of the first bitmap satisfy:
		N=B1xP1+B2xP2, or N=B1xP1+B2xP2-NΔ, and
wherein B1 represents a number of the first part of bits, B2 represents a number of the second part of bits, a sum of B1 and B2 is equal to the first number, P1 represents the first resource block group size, P2 represents the second resource block group size, and NΔ is an integer number less than P2 and larger than zero.

As noted in Applicant’s Remarks on page 9 of the Dec. Resp., and which is persuasive, Chen, for example, “only discloses one RBG size P corresponding to the system bandwidth …, FIG. 2 indicates that RBGs at 0, 3, 4, 5, 7 and 11 are allocated to the PDSCH as the RBG consists of 2RBs. However, in amended claim 1, there are at least two RBG sizes, and the first resource block group size is twice as large as the second resource block group size.” Thus, the prior art of record does not teach or suggest the limitations as they are recited in at least independent claims 1, 8, 37, and 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0063843 describes allocating resource blocks of different sizes, but does not teach or suggest the limitations as they are written in the claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413